Name: Council Implementing Decision (CFSP) 2018/551 of 6 April 2018 implementing Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision_IMPL
 Subject Matter: civil law;  maritime and inland waterway transport;  international affairs;  Asia and Oceania;  European construction;  international trade
 Date Published: 2018-04-09

 9.4.2018 EN Official Journal of the European Union L 91/16 COUNCIL IMPLEMENTING DECISION (CFSP) 2018/551 of 6 April 2018 implementing Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (1), and in particular Article 33(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 May 2016 the Council adopted Decision (CFSP) 2016/849. (2) On 30 March 2018 the United Nations Security Council (UNSC) Committee established pursuant to UNSC Resolution 1718 (2006) added one person and 21 entities to the list of persons and entities subject to restrictive measures and designated 15 vessels for an asset freeze, 25 vessels for a port entry ban and 12 vessels for deflagging. (3) Annexes I and IV to Decision (CFSP) 2016/849 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annexes I and IV to Decision (CFSP) 2016/849 are amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 6 April 2018. For the Council The President E. ZAHARIEVA (1) OJ L 141, 28.5.2016, p. 79. ANNEX 1) The person and entities listed below shall be added to the list of persons and entities subject to restrictive measures set out in Annex I to Decision (CFSP) 2016/849: A. Persons Name Alias Date of birth Date of UN designation Statement of reasons 80. TSANG YUNG YUAN Neil Tsang, Yun Yuan Tsang DOB: 20.10.1957 Passport No: 302001581 30.3.2018 Tsang Yung Yuan has coordinated DPRK coal exports with a DPRK broker operating in a third country, and he has a history of other sanctions evasion activities. B. Entities Name Alias Location Date of UN designation Other information 55. CHANG AN SHIPPING & TECHNOLOGY ; CHANG AN SHIPPING AND TECHNOLOGY Room 2105, DL1849, Trend Centre, 29-31 Cheung Lee Street, Chai Wan, Hong Kong, China 30.3.2018 Registered owner, ship manager, and commercial manager of Panama-flagged vessel HUA FU, a cargo ship that loaded DPRK coal at Najin DPRK on September 24, 2017. 56. CHONMYONG SHIPPING CO CHON MYONG SHIPPING COMPANY LIMITED Kalrimgil 2-dong, Mangyongdae-guyok, Pyongyang, DPRK; Saemaul 2-dong, Pyongchon-guyok, Pyongyang, DPRK 30.3.2018 Registered owner of CHON MYONG 1, a DPRK-flagged vessel that conducted ship-to-ship transfer of fuel in late December 2017. 57. FIRST OIL JV CO LTD Jongbaek 1-dong, Rakrang-guyok, Pyongyang, DPRK 30.3.2018 Owner of the DPRK tanker PAEK MA, which was involved in ship to ship transfer operations for oil in mid-January 2018. 58. HAPJANGGANG SHIPPING CORP Kumsong 3-dong, Mangyongdae-guyok, Pyongyang, DPRK 30.3.2018 Registered owner of the DPRK tanker NAM SAN 8, which is believed to have been involved in ship to ship transfer operations for oil, and owner of vessel HAP JANG GANG 6. 59. HUAXIN SHIPPING HONGKONG LTD Room 2105, Trend Centre, 29-31 Cheung Lee Street, Chai Wan, Hong Kong, China 30.3.2018 Ship and commercial manager of the ASIA BRIDGE 1. Hong Kong-owned vessel, the probable ASIA BRIDGE 1  was instructed on October 19, 2017 by Huaxin Shipping to make preparations for entry into Nampo, DPRK to receive a shipment of coal bound for Vietnam. The ASIA BRIDGE 1  was instructed by an unidentified employee of Huaxin Shipping Ltd to make preparations to receive 8 000 metric tons of coal and then sail to Cam Pha, Vietnam. The master of the vessel was instructed to cover the ship's name and other markings using canvas while in port at Nampo. 60. KINGLY WON INTERNATIONAL CO., LTD Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro MH 96960, Marshall Islands 30.3.2018 In 2017, Tsang Yung Yuan (aka Neil Tsang) and Kingly Won attempted to engage in an oil deal valued at over $1 million with a petroleum company in a third country to illicitly transfer to the DPRK. Kingly Won acted as a broker for that petroleum company and a Chinese company that reached out to Kingly Won to purchase marine oil on its behalf. 61. KOREA ACHIM SHIPPING CO Sochang-dong, Chung-guyok, Pyongyang, DPRK 30.3.2018 Registered owner of DPRK tanker CHON MA SAN. DPRK-flagged CHON MA SAN prepared for likely ship to ship transfer operations in late January 2018. The master of the DPRK-flagged motor tanker YU JONG 2 reported on November 18, 2017 to an unidentified DPRK-based controller that the vessel was avoiding a storm in advance of a ship to ship transfer. The master suggested that the YU JONG 2 load fuel oil before the DPRK-flagged tanker CHON MA SAN since the CHON MA SAN's larger size was better suited to conduct ship to ship transfers in a storm. After the CHON MA SAN loaded fuel oil from a vessel, the YU JONG 2 loaded 1 168 kiloliters of fuel oil on November 19, 2017 through a ship to ship transfer operation. 62. KOREA ANSAN SHIPPING COMPANY KOREA ANSAN SHPG COMPANY Pyongchon 1-dong, Pyongchon-guyok, Pyongyang, DPRK 30.3.2018 Registered owner of DPRK tanker AN SAN 1 believed to have been involved in ship to ship transfer operations for oil. 63. KOREA MYONGDOK SHIPPING CO Chilgol 2-dong, Mangyongdae-guyok, Pyongyang, DPRK 30.3.2018 Registered owner of the YU PHYONG 5. In late November 2017, the YU PHYONG 5 conducted a ship-to-ship transfer of 1 721 metric tons of fuel oil. 64. KOREA SAMJONG SHIPPING Tonghung-dong, Chung-guyok, Pyongyang, DPRK 30.3.2018 Registered owner of DPRK tankers SAM JONG 1 and SAM JONG 2. Both vessels are believed to have imported refined petroleum to DPRK in violation of UN sanctions in late January 2018. 65. KOREA SAMMA SHIPPING CO Rakrang 3-dong, Rakrang-guyok, Pyongyang, DPRK 30.3.2018 A DPRK-flagged tanker, SAM MA 2 owned by Korea Samma Shipping Company, conducted a ship-to-ship transfer of oil and fabricated documents in mid-October 2017, loading almost 1 600 metric tons of fuel oil in one transaction. The ship master was instructed to erase SAMMA SHIPPING and the Korean words found on the ship's seal and instead put Hai Xin You 606  to mask its identity as a DPRK vessel. 66. KOREA YUJONG SHIPPING CO LTD Puksong 2-dong, Pyongchon-guyok, Pyongyang, DPRK; Company Number IMO 5434358 30.3.2018 Registered owner of the DPRK tanker YU JONG 2, which loaded 1 168 kiloliters of fuel oil on November 19, 2017 through a ship to ship transfer operation. 67. KOTI CORP Panama City, Panama 30.3.2018 Ship manager and commercial manager of the Panama-flagged vessel KOTI, which conducted ship-to-ship transfers of likely petroleum product to the DPRK-flagged KUM UN SAN 3 on December 9, 2017. 68. MYOHYANG SHIPPING CO Kumsong 3-dong, Mangyondae-guyok, Pyongyang, DPRK 30.3.2018 Ship manager of DPRK oil products tanker YU SON, which is believed to have been involved in ship to ship transfer operations for oil. 69. PAEKMA SHIPPING CO Care of First Oil JV Co Ltd Jongbaek 1-dong, Rakrang-guyok, Pyongyang, DPRK 30.3.2018 Registered owner of the DPRK tanker PAEK MA, which was involved in ship to ship transfer operations for oil in mid-January 2018. 70. PHYONGCHON SHIPPING & MARINE PHYONGCHON SHIPPING AND MARINE Otan-dong, Chung-guyok, Pyongyang, DPRK 30.3.2018 Registered owner of DPRK tanker JI SONG 6, which is believed to have been involved in ship to ship transfer operations of oil in late January 2018. The company also owns vessels JI SONG 8 and WOORY STAR. 71. PRO-GAIN GROUP CORPORATION Le Sanalele Complex, Ground Floor, Vaea Street, Saleufi, Apia, Samoa 30.3.2018 Company owned or controlled by Tsang Yung Yuan and involved in illicit transfers of DPRK coal. 72. SHANGHAI DONGFENG SHIPPING CO LTD Room 601, 433, Chifeng Lu, Hongkou Qu, Shanghai, 200083, China 30.3.2018 Registered owner, ship and commercial manager of the DONG FENG 6, a vessel that loaded coal at Hamhung, DPRK on July 11, 2017 for export in violation of UN sanctions. 73. SHEN ZHONG INTERNATIONAL SHIPPING Unit 503, 5th Floor, Silvercord Tower 2, 30, Canton Road, Tsim Sha Tsui, Kowloon, Hong Kong, China 30.3.2018 Ship and commercial manager of HAO FAN 2 and HAO FAN 6, St Kitts-Nevis-flagged vessels. The HAO FAN 6 loaded coal at Nampo, DPRK on August 27, 2017. HAO FAN 2 loaded North Korean coal at Nampo, DPRK on June 3, 2017. 74. WEIHAI WORLD-SHIPPING FREIGHT 419-201, Tongyi Lu, Huancui Qu, Weihai, Shandong 264200, China 30.3.2018 Ship and commercial manager of the XIN GUANG HAI, a vessel that on loaded coal at Taean, DPRK on October 27, 2017 and had an ETA of November 14, 2017 to Cam Pha, Vietnam, but it did not arrive and instead went to Port Klang, Malaysia on December 18, 2017. 75. YUK TUNG ENERGY PTE LTD 17-22, UOB Plaza 2, Raffles Place, Singapore 048624, Singapore 30.3.2018 Ship manager and commercial manager of the YUK TUNG, which conducted ship-to-ship transfer of refined petroleum product. 2) The vessels listed below shall be added to the list of vessels subject to restrictive measures set out in Annex IV to Decision (CFSP) 2016/849 under the heading A. Deflagged vessels 1. Name: ASIA BRIDGE 1 Additional information IMO: 8916580 2. Name: XIN GUANG HAI Additional information IMO: 9004700 3. Name: HUA FU Additional information IMO: 9020003 4. Name: YUK TUNG Additional information IMO: 9030591 5. Name: KOTI Additional information IMO: 9417115 6. Name: DONG FENG 6 Additional information IMO: 9008201 7. Name: HAO FAN 2 Additional information IMO: 8747604 8. Name: HAO FAN 6 Additional information IMO: 8628597 9. Name: JIN HYE Additional information IMO: 8518572 10. Name: FAN KE Additional information IMO: 8914934 11. Name: WAN HENG 11 Additional information IMO: 8791667 12. Name: MIN NING DE YOU 078 Additional information IMO: does not exist 3) The vessels listed below shall be added to the list of vessels subject to restrictive measures set out in Annex IV to Decision (CFSP) 2016/849 under the heading D. Vessels which are prohibited entry into ports 9. Name: CHON MYONG 1 Additional information IMO: 8712362 10. Name: AN SAN 1 Additional information IMO: 7303803 11. Name: YU PHYONG 5 Additional information IMO: 8605026 12. Name: SAM JONG 1 Additional information IMO: 8405311 13. Name: SAM JONG 2 Additional information IMO: 7408873 14. Name: SAM MA 2 Additional information IMO: 8106496 15. Name: YU JONG 2 Additional information IMO: 8604917 16. Name: PAEK MA Additional information IMO: 9066978 17. Name: JI SONG 6 Additional information IMO: 8898740 18. Name: CHON MA SAN Additional information IMO: 8660313 19. Name: NAM SAN 8 Additional information IMO: 8122347 20. Name: YU SON Additional information IMO: 8691702 21. Name: WOORY STAR Additional information IMO: 8408595 22. Name: ASIA BRIDGE 1 Additional information IMO: 8916580 23. Name: XIN GUANG HAI Additional information IMO: 9004700 24. Name: HUA FU Additional information IMO: 9020003 25. Name: YUK TUNG Additional information IMO: 9030591 26. Name: KOTI Additional information IMO: 9417115 27. Name: DONG FENG 6 Additional information IMO: 9008201 28. Name: HAO FAN 2 Additional information IMO: 8747604 29. Name: HAO FAN 6 Additional information IMO: 8628597 30. Name: JIN HYE Additional information IMO: 8518572 31. Name: FAN KE Additional information IMO: 8914934 32. Name: WAN HENG 11 Additional information IMO: 8791667 33. Name: MIN NING DE YOU 078 Additional information IMO: does not exist 4) The vessels listed below shall be added to the list of vessels subject to restrictive measures set out in Annex IV to Decision (CFSP) 2016/849 under the heading E. Vessels subject to an asset freeze 1. Name: CHON MYONG 1 Additional information IMO: 8712362 2. Name: AN SAN 1 Additional information IMO: 7303803 3. Name: YU PHYONG 5 Additional information IMO: 8605026 4. Name: SAM JONG 1 Additional information IMO: 8405311 5. Name: SAM JONG 2 Additional information IMO: 7408873 6. Name: SAM MA 2 Additional information IMO: 8106496 7. Name: YU JONG 2 Additional information IMO: 8604917 8. Name: PAEK MA Additional information IMO: 9066978 9. Name: JI SONG 6 Additional information IMO: 8898740 10. Name: CHON MA SAN Additional information IMO: 8660313 11. Name: NAM SAN 8 Additional information IMO: 8122347 12. Name: YU SON Additional information IMO: 8691702 13. Name: WOORY STAR Additional information IMO: 8408595 14. Name: JI SONG 8 Additional information IMO: 8503228 15. Name: HAP JANG GANG 6 Additional information IMO: 9066540